 MINE WORKERS LOCAL 9639 (BETH-ELKHORN)323Local Union No. 9639, United Mine Workers ofAmerica and Local Union No. 5741, UnitedMine Workers of America (Beth-Elkhorn Cor-poration) and Tommy E. Cook. Case 9-CB-4482-218 June 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 22 April 1986 Administrative Law JudgeHutton S. Brandon issued the attached decision.The Respondent Local 5741 filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions and to adopt the recommendedOrder.2The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The judge found, and we agree, that Respondent Local 5741 became asuccessor to Respondent Local 9639 with knowledge of its backpay li-ability and is jointly and severally liable for the balance of backpay duediScriminatee Cook. In finding Local 5741 to be a successor labor organi-zation, the judge relied on: (1) Local 574I's assumption of Local 9639'srepresentation obligations with respect to the same employees at the samelocation; (2) Local 5741's administration of the same collective-bargainingagreement without any hiatus; (3) the Maintenance of some continuity ofleadership by Local 5741's retention of essentially the same mine andsafety committees; (4) the expression of Local 9639's members' desires bytheir requests to transfer to Local 5741; and (5) Local 5741's successionto the only shown asset of Local 9639•the future dues obligations of itsformer members. We adopt the judge's reasoning in all respects.We specifically reject the Respondent's contention that the judge'sfinding number (5) above is contrary to the parties' stipulation that nomoney or property of Local 9639 was transferred to Local 5741. In con-text, we find that the stipulation addresses the nature of the relationshipbetween the two locals at the time of the transfer. The stipulation doesnot encompass future dues obligations or decide the question whetherthey constitute an asset. It is undisputed that Local 5741 has received thebenefits of the union dues paid by the former Local 9639 members. Weconclude that the judge properly found such dues payments constitutedan asset to which Local 5741 succeeded and that his finding did not con-travene the parties' stipulationThe phrase "both house talk" in sec. B of the judge's decision shouldread "bath house talk" We also note that 29 additional retired membersof Local 9639, not 25 as stated by the judge, transferred to Local 5741 by21 July 1983.2 Interest on backpay shall be computed as prescribed in Florida SteelCorp, 231 NLRB 651 (1977).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Local UnionNo. 5741, United Mine Workers of America,Letcher County, Kentucky, its officers, agents, andrepresentatives, shall take the action set forth in theOrder.Andrew L. Lang, Esq., for the General Counsel.James R. Hampton, Esq., of Hazard, Kentucky, for Re-spondent Local 5741.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHuTroN S. BRANDON, Administrative Law Judge. On27 February 1981 the Board issued its order in this pro-ceeding adopting, in the absence of exceptions, a decisionof an administrative law judge fmding that Local UnionNo. 9639, United Mine Workers of America (Local 9639)had violated Section 8(b)(1)(A) and (2) of the Act bycausing Beth-Elkhorn Corporation to constructively dis-charge Tommy E. Cook on 30 August 1979. The Boardadopted the judge's recommended Order that requiredLocal 9639, its officers, agents, and representatives, tomake Cook whole for any loss of earnings or other bene-fits he suffered as a result of the unlawful discriminationagainst him. On 31 July 1981 the Regional Director forRegion 9 of the Board issued a backpay specification andnotice of hearing alleging that the backpay due Cookunder the Board's order was $12,327.65, plus interest.Thereafter on 4 June 1982 Local 9639, Cook, and theGeneral Counsel entered into a stipulation and motion totransfer the case to the Board with respect to the back-pay due. The Board in a supplemental order dated 8 July1982 approved the stipulation that also provided for theentry of a consent judgment by any appropriate UnitedStates court of appeals. The Board's supplemental orderwas enforced by the United States Court of Appeals forthe Sixth Circuit on 19 August 1982.On 3 September 1982 Local 9639 filed a petition inbankruptcy under Chapter 7 (liquidation) of Title 11United States Code. The United States BankruptcyCourt, Eastern District of Kentucky (Pikeville division)appointed a trustee for liquidation of Respondent's as-sests, and the Board, on behalf of Cook, filed a proof ofclaim in the bankruptcy court.1 The assets of Local9639's estate in the amount of $2,102.63 were paid toCook by order of the bankruptcy court entered on 31July 1985. The remaining debt owed to Cook was notdischarged by the bankruptcy court.On 4 December 1985 the Regional Director forRegion 9 of the Board issued an order directing supple-mental hearing and notice of hearing in which it was al-leged that questions of fact had arisen concerning the re-lationship between Local 9639 and Local Union No.5741, United Mine Workers of America (Local 5741).1 Case 82-00098.284 NLRB No. 47 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe issue framed by the order directing supplementalhearing and Local 5741's answer thereto is whetherLocal 5741 is jointly and severally liable with Local 9639for the balance of backpay due Cook, as a successorlabor organization of Local 9639. The matter came tohearing on 27-28 February 1986 at Pikeville, Kentucky.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and Local 5741, Imake the followingFINDINGS OF FACTI. THE MATERIAL FACTSThe significant facts in this case are not in dispute.Local 9639 represented certain employees of Beth-Elk-horn Corporation at its mines 21 and 22. A collective-bargaining agreement covering these employees, the Na-tional Bituminous Coal Wage Agreement of 1981(NBCWA) was negotiated by United Mine Workers ofAmerica (the International). The agreement was adminis-tered more directly by Local 9639 at the local level.Dues of unit employees were deducted by Beth-Elkhornpursuant to employee checkoff authorizations and wereremitted in the name of Local 9639 to District 30, United'Mine Workers of America (District 30). It is clear thatLocal 9639 was a constituent part of the District. It wasamong the duties of District 30 to divide the dues paidremitting a third to Local 9639, another third to theInternational, and keeping a third for itself.The parties stipulated that on discovery that Local9639 would not obtain a discharge of the debt owed toCook on 27 September 1982, Local 9639 withdrew itsmotion in bankruptcy court, filed about 7 September1982, for authority to continue to operate. Thereafter,Local 9639 ceased to function and later surrendered itscharter to the International. The General Counsel andcounsel for Local 5741 further stipulated that between 21October and 9 November 1982, all the approximately 55working members of Local 9639 transferred their mem-bership into Local 5741 and by 23 November 1982 ap-proximately 190 out of 243 idle or retired members ofLocal 9639 also transferred their membership to Local5741. By 21 July 1983, 25 additional retired members ofLocal 9639 transferred into Local 5741, Nineteen addi-tional retired members transferred into other locals ofthe International. It was further stipulated that at thetime of these transfers, Local 5741 through its president,Bill Baker, knew that Local 9639 had been found in vio-lation of the National Labor Relations Act by causingthe constructive discharge of Tommy Cook by Beth-Elk-horn and was under an order to pay backpay to Cook,and that, as a result of that financial liability, had filedbankruptcy and ceased to function. The parties agreedthat no money or property of Local 9639 was transferredto Local 5741.Local 5741 was an older local than Local 9639 and atthe time of the transfers from Local 9639, Local 5741had approximately 132 active and 356 inactive members.Inasmuch as no transfer fee is required for transfer ofmembership from one local to another within the Inter-national, no such fees were paid by the members ofLocal 9639 on transferring into Local 5741. Further-more, such transferees did not execute new dues-deduc-tion authorization cards in behalf of Local 5741. Beth-Elkhorn continued to remit dues to District 30 forformer Local 9639 members who had transferred intoLocal 5741. These remissions were in the name of Local9639 until at least December 1982 when, by letter dated27 December 1982, Bobby Roy Justice, secretary-treasur-er of District 30, advised Beth-Elkhorn that Local 9639men had transferred into Local 5741 and requested thatin the future their dues and assessments be submittedunder the name of Local 5741. It was stipulated thatthose dues remitted by Beth-Elkhorn under the name ofLocal 9639, after that local ceased to operate and beforeJustice's 27 December letter, were not returned to Beth-Elkhorn by District 30. Local 5741 admitted that it hadreceived the benefits of the union dues paid by theformer members of Local 9639.Local 5741 further admitted at the hearing that at alltimes since the transfer of the former members of Local9639, Local 5741 has acted as the collective-bargainingrepresentative of such employees of Beth-Elkhorn atmines 21 and 22 and had assumed the rights and obliga-tions incidental the administration of the collective-bar-gaining agreement. It was stipulated that no Local 9639officers became officers of Local 5741 on transfer oftheir membership until 1984 when Randy Robbins,former recording secretary of Local 9639, was electedvice president of Local 5741. However, Local 9639 hadthree members on a mine committee at mine 21 and anequal number on a safety committee at that mine, all ofwhom were reappointed to those positions by the presi-dent of Local 5741 on the transfer of Local 9639 mem-bers into that local. The same was true of the one minecommittee member and one safety committee memberutilized at mine 22. It was the duty of the mine commit-tee to see to the adjustment of disputes arising under thecollective-bargaining agreement while the function of thesafety committee was to promote employee concerns re-garding mine health and safety and to inspect and ensuresafe working conditions.District 30 was also substantially involved with thelocal union's representation of members both in process-ing of grievances and in other miscellaneous matters. Forexample, under the NBCWA, the District was involvedin the grievance procedure for the settlement of disputesincluding discharges. Moreover, as pointed out by theGeneral Counsel's brief, article V, section 3, of the con-stitution of District 30 provides:The District Executive Board shall be responsiblefor implementing and administering collective-bar-gaining agreements covering any member of theDistrict, taking all necessary and appropriate meas-ures to ensure that it is fairly applied, fully en-forced, and faithfully obeyed.The same constitution also calls for district executiveboard members and field representatives to aid in the ad-ministration of all collective-bargaining agreements andto aid and advise local unions in various matters includ-ing the accounting and handling of union funds and the MINE WORKERS LOCAL 9639 (BETH-ELKHORN)325administration of affairs of the local unions. There wasrecord testimony that District Field Representative BillLooney assisted members of Local 9639 in their transferinto Local 5741 and was present at a membership meet-ing of the latter local when the transfers were discussedon 9 October 1982. More specifically, Randy Robbins,recording secretary for Local 9639, testified that he filledout the transfer cards for the individual members of theLocal and put the seal of the Local on them. Robbinsthen turned the cards over to Looney who completedthe execution of the cards and distributed them to themembers when they asked for them. Moreover, JerryPuckett, former president of Local 9639, testified that itwas Looney who told Local 9639 members that it wouldbe best to go into Local 5741 because it was closest geo-graphically to them. Nevertheless, the record does notestablish a definitive group decision for the transfer ofemployees from Local 9639 to Local 5741. Rather, aconsensus of the testimony is that as a result of "bothhouse talk," former Local 9639 members individuallyconcluded that Local 5741 was the most reasonableunion to transfer into inasmuch as it was closest geo-graphically to them and the mines in which theyworked.2It is undisputed that Local 5741 took over the repre-sentation of Local 9639's former members at Beth-Elk-horn's mines 21 and 22 without any hiatus. In short,Local 5741 administered the same contract previouslyadministered by Local 9639. Moreover, according to thetestimony of Local 9639's former president, Jerry Puck-ett, Local 5741 processed grievances of employee mem-bers of Local 9639 that were in existence prior to thetime of the transfers.William R. Back, recording secretary for Local 5741,testified that he had no alternative but to accept thetransfers of Local 9639's men since each transfer had theseal of Local 9639 on it as well as the signature of themember seeking the transfer. Local 5741's PresidentBaker testified that a transfer slip would be issued amember seeking to transfer into another local unless itappeared that member was continuing to work withinthe jurisdiction of the local union from which the trans-fer was sought.II. CONTENTIONS OF THE PARTIESThe General Counsel concedes there appears to be noprecedent precisely controlling in this case. However,the argument is made that a number of Board decisionson facts similar to those in the instant case have indicat-ed the Board's willingness to impose on a successorunion the liability for remedying the unfair labor prac-tices of its predecessor. Two cases cited to support thisargument were Carpenters Local 2565 (Ambassador Vene-tian Blind), 110 NLRB 780 (1954), and Iron WorkersLocal 600 (Bay City Erectors), 144 NLRB 1049 (1963).Both cases, however, as Respondent's brief points out,involve facts from which the Board could and did con-2 It was clear that to retain International membership it was necessaryfor all the employees to transfer into the same local, for art. 10, sec. 4, ofthe International constitution provides that "No mine shall be under thejurisdiction of more than one Local Union."dude that the new unions were simply disguised continu-ances or alter egos of the unions that were initially re-sponsible for the unfair labor practices. In a third casecited by the General Counsel, Metallic Lathers LocalUnion 46 (Cement League), 259 NLRB 70 (1981), enf.denied 727 F.2d 234 (2d Cir. 1984), the Board, applyingits Perma Viny13 doctrine for the first time to labor orga-nizations, concluded that United Brotherhood of Carpen-ters were obligated to remedy the unfair labor practicesof the Lathers Union that had affiliated with the Carpen-ters after the commission of the unfair labor practices,the Carpenters having had knowledge of the unfair laborpractices prior to the affiliation. The Perma Vinyl doc-trine holds that a bona fide successor employer who hasknowledge of a pending unfair labor practice by a prede-cessor at the time of its purchase of the predecessor'sbusiness must be responsible for remedying those unfairlabor practices. Although the court in, Metallic LathersLocal 46, supra, refused to enforce the Board's decision,it did so only because of its disagreement with theBoard's findings that the Carpenters' Union was aware ofthe pendency of the unfair labor practice matter at thetime of the affiliation.The General Counsel asserts that liability should beimposed here against Local 5741 particularly becauseLocal 9639 filed its petition in bankruptcy specifically toescape its backpay obligation to Cook. Moreover, Local5741 as well as District 30 was aware of the backpay ob-ligation at the time of the membership transfer in Local5741 was effectuated.Local 5741 raises a number of arguments in its defense.First, it asserts that the Board's order in the decisionagainst Local 9639 did not run to the successors or as-signs of that local. Accordingly, it concludes that no li-ability can be imposed on Local 5741 even if it is foundto be a successor. Second, it contends that Local 5471cannot be a successor because Local 9639's assets wereliquidated in bankruptcy proceedings. Where there areno assets, there can be no successorship. Third, it con-tends that members of Local 9639 cannot be held liablefor the Local's actions, and because Local 9639 hasceased to exist, regardless of its motivation in dissolving,any attempt to assess further liability would be tanta-mount to holding the individual members liable. Fourth,Local 5741 argues that in any event, even if it is a suc-cessor under court precedent, it cannot be held liablebeyond the value of assets received from Local 9639. Be-cause Local 5741 received no such assets, no liability canbe imposed. Finally, Local 5741 contends that it is nei-ther an alter ego, disgnised continuance, nor successor toLocal 9639 and that under all the circumstances of thiscase an imposition of 9639's debt on Local 5741 wouldconstitute an unfair hardship on it not justified by anynational policy.III. CONCLUSIONSLocal 5741's initial defense that the Board's initialorder in this case does not extend to successors appears3 Perma Vinyl Corp., 164 NLRB 968 (1967), enfd. sub nom. UnitedStates Pipe & Foundry Co. v. NLRB, 398 F 2d 544 (5th dr. 1968). 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto have been answered in the Ambassador Venetian Blindcase, supra. There, the Board, largely relying on South-port Petroleum Co. v. NLRB, 315 U.S. 100 (1942), andRegal Knitwear Co. v. NLRB, 324 U.S. 9 (1945), held thatif a party may probably be characterized as a successoror disguised continuance of the party against whom theoriginal Board order was issued, it may be held liableunder the order even in the absence of language in theorder extending to successors and assigns. Thus, the de-termination of whether a party falls within the scope of aBoard order is dependent on its relationship to the partyagainst whom the order clearly runs rather than on theconstruction of the literal terms of the order. According-ly, I conclude that the failure of the Board's originalorder in the instant case to extend to "successors or as-signs" does not in itself preclude liability of Local 5741 ifit is found to be a successor to Local 9639.The second argument of Local 5741 is premised on theliquidation of Local 9639. There being no survivingassets from the bankruptcy liquidation, the argumentgoes, there can be no successorship. For support of thisproposition, Local 5741 relies on Seeburg Corp. v. NLRB,105 LRRM 3355 (D.C. Ill. 1980). The argument, howev-er, presumes that a succession to physical assets is a pre-requisite to establishing successorship status. Such a pre-sumption may be valid in application in a bankruptcyproceeding involving employers as in Seeburg Corp.However, it would clearly have no application in situa-tions involving a union's disguised continuance of a priorlabor organization dissolved to evade its obligations. See,e.g., Iron Workers Local 600, supra. Likewise, it wouldappear to have little application in union successorshipsituations where, as here, one union succeeds not only tothe status of collective-bargaining representative of em-ployees formerly represented by the predecessor but alsoto administration of the same collective-bargaining agree-ment formerly administered by the predecessor.Contrary to Local 5741's third argument, a fmding ofsuccessorship under the circumstances of this case doesnot render members personally liable for the unlawfulactions of the predecessor. It is true that it is the unionitself and not its individual members that must respondfor union wrongs. Atkinson v. Sinclair Refining Co., 370U.S. 238 (1962). But imposing on a successor union theliabilities of a predecessor does not constitute the imposi-tion of liability on individual members. For this reason,Steelworkers Local 14055 (Dow Chemicals), 229 NLRB302 (1977), and Dixie Carriers v. Maritime Union, 57LRRM 2175 (S.D. Tex. 1964), cited by Local 5741 areinapposite. In neither case was a successorship found.Local 5741 sees Teamsters v. Buffalino, 121 LRRM2365 (E.D. Mich. 1985), as substantiating its fourth argu-ment that even if it is deemed a successor, Local 5741could be liable for the predecessor's backpay obligationonly to the extent of the assets it received from thatlocal. Since no assets were assumed, no liability canattach. In deciding the cited case, the court held that ajoint council of the International, as interim successor,was liable for the just debts of the local union whosecharter had been revoked, but it limited such liability tothe extent of the assets received from the local. This lim-itation, it appears, was based on an analogy drawn by anearlier court in Lawless v. Painters, 300 P.2d 1591 (1956),to cases involving a transfer by a corporation of its assetsto a successor corporation without a merger. In that situ-ation, a creditor can trace only the transferor's physicalassets in the hands of the transferee. Moreover, the courtin Buffalina, although following the Lawless analogy andresult, further supported its own decision with the obser-vation that the holding was consistent with a provisionin the International union's constitution in that case as-serting that the international was not responsible for theobligations of a subordinate body that surrendered itscharter. No such constitutional provision has been citedas applicable in the instant case. Further, the court inBuffalino was not faced with the frustration of the effec-tuation of a remedy for a violation of a statute as here.Application of Buffalino here would result in exactly thatfrustration and, accordingly, I find that it is not control-ling.In addition, and in any event, I find merit in the Gen-eral Counsel's counter argument to Buffalino that thefuture dues obligations of the members of Local 9639constituted a major asset to which Local 5741 succeeded.Dues payments of its members are the economic lifeblood of a labor organization and normally its primarysource of income. Succession to dues obligations in avery real sense is a substantial asset. Indeed it was astake created by the collection of dues by the interimsuccessor in the Buffalino case that was the subject ofthe litigation there. The dues of the members hereinwere like the dues of the members in Buffdino, an obli-gation of membership. (Art. XIII, UMWA constitution.)Local 5741 even received its share of the dues checkedoff from the former Local 9639 members without the ne-cessity of new checkoff authorizations, the originalcheckoffs having been executed in the name of the Inter-national. Under these circumstances, Local 5741's shareof the future dues payment of former Local 9639 mem-bers qualifies as a valid asset. Therefore, even if the Buf-falino holding is applicable here to otherwise limit Local5741's liability to the extent of Local 9639's assets, I findthat such assets would include the future dues paymentof the latter Local's former members.I concur in Local 5741's fifth argument that it is notan "alter ego" or "disguised continuance" of Local 9639.Local 5741 was, the record shows, an older and largerlocal. Former members of Local 9639 were outnumberedby the regular Local 5741 members by 2 to 1. The offi-cers of Local 5741 were not the same or even substan-tially the same as those of Local 9639. And there was nomerger, consolidation, or affiliation action here involvedthat might establish a "continuation" of the old entity.Cf. National Carbon Co., 116 NLRB 488, 500-502 (1956);American Enka Co., 231 NLRB 1335, 1336 (1977). Allthese circumstances taken together militate against afmding of an alter ego or a disguised continuance.The foregoing does not prevent the finding of the ex-istence of a successorship, however. No cases have beencited herein or otherwise ascertained through researchthat presents facts precisely paralleling the facts in the in-stant case and controlling it. Nevertheless, the Board inTeamsters Local 294 (Graham Ford), 188 NLRB 515, 518 MINE WORKERS LOCAL(BETH-ELKIIORN)327(1971), did outline the factors considered in establishingunion successorships stating:In deciding whether a union is a successor [to an-other union in any particular unit], the Board looksto a number of factors, including whether demo-cratic procedures have been followed in any voteon affiliation or merger, whether the new organiza-tion has succeeded to the assets and liabilities of thepredecessor, whether the employees in the bargain-ing unit have had an opportunity to register theirdesires, and whether there is a continuity in theleadership and representation of the employees inthe bargaining unit.And in Lord Jim's, 259 NLRB 1162, 1164 (1982), the ad-ministrative law judge concluded, with apparent Boardapproval, that in union successorship cases "the primaryconcern" is whether the employees in the unit had anopportunity to pass on the change of representative.The foregoing factors or criteria are most readily ap-plied in merger or affiliation situations not present in theinstant case. However, as already discussed, Local 5741succeeded to the only shown asset of Local 9639, thefuture dues obligation of its membership. Moreover, itsucceeded to the representation obligations of Local 9639in the same bargaining unit of the same employees oper-ating at the same location of the same employer. Local5741 assumed Local 9639's jurisdiction under the sameInternational union in the same district subdivision. Itsucceeded, too, in administering the same collective-bar-gaining agreement with no changes whatsoever and ap-parently without any hiatus in representation. It evenprocessed grievances originally filed with Local 9639.Although the officers of Local 5741 were not the sameas those of the other local, some continuity in leadershipwas maintained in the retention and reappointment of es-sentially the same mine committees and safety commit-tees at both Beth-Elkhorn's mines 21 and 22. And withrespect to the "primary concern" in union successorshipcases, although there was no evidence of a formal voteamong Local 9639's members concerning their desires totransfer into Local 5741, it is quite clear that they indi-vidually sought transfer into Local 5741 with the assist-ance, if not direction, of District 30, and in that manner"registered" their desires.Considering all the foregoing, I am persuaded thatLocal 5741 is a successor to Local 9639. I further findthat Local 5741 had knowledge of the outstanding unfairlabor practice violation by the predecessor union prior tothe time it achieved successorship status. I find unpersua-sive and thus do not credit the testimony of Local 5741'spresident Bill Baker to the effect that he believed at thetime of the transfers of the former Local 9639 membersthat the backpay liability of that local was discharged bythe bankruptcy proceedings. Given the fact that the par-ties herein stipulated that the bankruptcy proceeding wasfiled because of the backpay obligation owed Cook, hadsuch debt been discharged, there would not have beenno need for dissolution of Local 9639 and the transfer ofits members into Local 5741. Thus, it would have beenunreasonable for Baker to expect otherwise.Because Local 5741 had knowledge of the backpay ob-ligation owed to Cook, the Board's principles announcedin Metallic Lathers Local 46, supra, and Perma Vinyl,supra, are fully applicable here. Local 9639 is no longera viable organization capable of remedying its violationof the Act. The employing enterprise here has notchanged insofar as Cook, the victim of Local 9639's pastunfair labor practice, is concerned, nor has the need forremedying the unfair labor practice. Local 5741 is notonly the best but also the only organization capable ofremedying the violation of Local 9639. As the successorto Local 9639, I conclude that it must do so.Contrary to the arguments of Local 5741, I fmd no na-tional labor policy against imposing liability against it inthis case as a successor. Whatever hardship results fromthe finding of liability on Local 5741's part, which Imake here, must be subservient to the damage caused tothe victim of the predecessor's unfair labor practice. Aswas recently noted in NLRB v. Jarm Enterprises, 785F.2d 195 (7th Cir. 1986), citing Pepsi-Cola Bottling Co. v.NLRB, 414 U.S. 168 (1973), the basis for the Perma Vinylprinciple is not focused on the conduct of the successor,but rather the need to prevent mere changes in title tobusiness from frustrating national labor of policy remedy-ing unfair labor practices. It is true, unlike in employersuccessorship situations, Local 5741 could make no "ad-justment in purchase price" to compensate for the back-pay obligation of the predecessor. However, it was notcompelled to assume representation of former Local9639's members with their employer, and may not inequity now escape that Local's remedial obligations ofwhich Local 5741 was aware.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Local Union No. 5741, United MineWorkers of America, as successor to Local Union No.9639, United Mine Workers of America, LetcherCounty, Kentucky, its officers, agents, and representa-tives, shall make whole Tommy E. Cook with interestfor any unpaid balance of the backpay obligation arisingout of the Board's supplemental order in Case 9-CB-4482-2 dated 8 July 1982.4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.